Title: John H. Cocke to Thomas Jefferson, 3 May 1819
From: Cocke, John Hartwell
To: Jefferson, Thomas


          
            Dear Sir,
            Bremo May 3d 1819 
          
          Conversations with Mr Brockenbrough and other practical Mechanicks, together with estimates made by Mr B. & myself have induced me to, suggest some changes in the Hotels & Dormitories designed to be connected with them, which are about to be erected at the University. In the Dormitories upon the upper level, connecting the Pavilions I wou’d propose no change. The beauty & convenience of this part of the plan more than counterbalance some objections which present themselves to my mind. Indeed here, it does not appear to me, that any change cou’d be made for the better unless the low pitched roofs concealed by a railing (upon the plan I once suggested) shou’d be found to be better & more œconomical coverings & to render the rooms more comfortable by keeping the Sun at a greater distance from the ceilings.
          Perhaps upon examination of the inclosed scheme (if I succeed in making you comprehend my imperfect sketch) you may deem it worthy of consideration how far its greater cheapness, the more retired situation of the Students apartments, and being less exposed to the influence of the Sun, may recommend it for adoption—notwithstanding the  sacrifice it demands in Architectural beauty.—
          You will perceive by the graduated paper upon which the plan is laid down, that the area of the building proposed is 56 by 36 feet—and that the divisions of the first floor are the same proposed in your plan for Hotel No 1—with the exception of the passage between the two small rooms. This is a necessary change to embrace all the objects designd to be comprehend’d. I shou’d propose that this building present its gable toward the pavilions and that the Door represented thereon be its principal entrance—& into a large Street running parallel with the back inclosures of the professors gardens. By this arrangement & making the kitchen under the opposite end of the House, the natural fall in the land, (intended to be represented by the diagonal line on the basement story of the side view) will releave this apartment from the evil of being under ground, and place the kitchen floor upon a level with the back yard. And, wou’d not the Gardens as now designed to be divided between the Hotels & Pavilions be too small—at any rate for the purposes of the former?—To obviate this, upon the plan here proposed, we might give extensive Gardens to the Hotels adjoining their kitchen yards & running back from the street on which they front. Shou’d this leave the Professors Gardens too large we may curtail them & move up the Hotels nearer to the line of Pavilions—as smaller Gardens will certainly do for the professors than will be required for the Hotels.
          This plan gives sixteen rooms for Students besides those design’d for the keeper of the Hotel & the large public room. The Students rooms will be about 12 ft by 14. ft 6 in—a fire place in each, 8 in the 2d story 9 ft pitch & 8 in the Attic 8 ft pitch. It is presumed that these rooms will be much more private from being in upper stories, than the Dormitories opening as they do into the public walk, & that they will be more cool and comfortable in Summer—The comparative cost of the two plans will be seen by calculating the expence of the Single building at 239700 bricks and the Dormitory plan to afford the same number of Rooms at 389100—
          Your greater facility & accuracy in such calculations will readily detect any error in which I may have fallen in making the estimates of the number of bricks required in the respective plans—I therefore add the following data—upon which I have gone. The ground plan of the Single building as stated above 56ft by 36—Cellar story,
   *If this part of the design is executed in Masonry—Walls 2ft 6 & less wou’d hardly do—at $3.50 pr perch which is as low as we shall get it. it will cost only 6$ less than brick.
 if of brick 2½ thick & 10 ft high including foundation & depth of joists—
          First Story 2. bricks thick 12 ft high including depth of joists leaving 11 ft between floor & ceiling
           Second Story including Attic 18 ft high 1½ thick—
          2 Gable parapets rising to the ridge of the roof which at 29’s of the span will be 8 ft 1½—
          1 Basemt partition wall 2½ thick—First Story Do 2. brick Second Story & Attic Do 1½.
           4 Chimney breasts & Shafts containing 36640—
          The demensions of the Hotel No 1—I have put down from memory & also the demensions of the Dormitories, it is therefore highly probable I have misstated some of them
           Ground plan of Hotel No 1—50 by 34—Cellar Story 10 ft high 2½ bricks thick. First Floor 18 ft high 2 bricks thick—Basement partition walls 2 bricks—First Floor Do 1½ 3 Chimney breasts 16050—Arcade 15.000.—
          Dormitories 14 ft sqr in the clear—
          
            
              Foundations
              
              44
              }
              2 brick
              }
              The Dormitory demensions, adding 108 bricks for Chimney Shaft, give 13500 for each. In all these calculations, I have made no allowance for openings except in the arcade of Hotel No 1—but the openings being nearly the same in each plan wou’d not materially vary the comparative result.
            
            
              
              
               3
            
            
              Upper Walls
              
              44
              }
              1½
            
            
              
              
              11
            
            
              Chimney breasts
              }
              4.6
              }
              2
            
            
              includg. foundtns
              14
            
          
          By adopting the Single building we get over the difficulty of flat roofs. I find it to be the universal opinion of all the mechanicks to whom I have mentioned the subject (and in this opinion Mr Brockenbrough fully accords) that the most durable timber we have will last but a few years in any situation where it is liable to be wet & dry alternately.—but especially where the timber is in large pieces & is placed in a horizontal position. The best heart pine Shingling will last about 30 years—But this may be accounted for, from the small size of each piece—the nature of Shingling admitting the access of air & Sun to a surface which bears so large a proportion to the whole mass of each piece—and the angle which it makes with the horizontal plane throwing off the water quickly from its surface—These causes all combining to dry it rapidly after rain.—As to shingle roofs, it is a maxim confirmed by all experience that the higher the pitch the more lasting the Covering—This is manifestly the effect of less water being absorp absorbed, from its going off more rapidly—and seems to shew, that as timber approaches a horizontal position, where it is exposed to be wet & dry its liability to decay increases. I think you informed you me, your experiment had as yet stood the test of but 7 years—Will it not be hazarding too much to adopt  it upon so large a scale as is proposed in the Dormitories now to be built? and And if any other mode of flat covering be adopted, the result of a comparative estimate with the plan here offer’d, must be still more against it upon the score of œconomy. I am aware, that the elevation of the plan now suggested, the appearance of the Chimneys and the roof will be offensive to your cultivated taste—but perhaps you may  think of some stile of finishing with parapet walls at the ends & balustrades between the Chimneys (as are awkwardly represented in the sketch) that will so far cover its deformity as to render it admissible upon the score of œconomy & comfort.
          I am induced to write upon this subject, knowing that Mr Brockenbrough will be with you this week, and being now very unwell, which makes it quite uncertain whether it will be in my power to be up at the Circuit Court, as I intended.
          I have also to inform you, that the difficulties which seem to stand in the way of carrying the design of Genl Kosiuscos will into execution—in the first place from the scarcity of Schools about me & 2dly from the prejudices to be encounterd in obtaining admission for negroes—to say nothing of the effect which might be produced on the minds of my own people—must induce me to decline the undertaking. I presume the terms of the Will give you no discretion that wou’d admit of your directing the fund to the accomplishment of the object in the way set forth in the inclosed paper—I however send you the paper, as I shou’d be glad to know your opinion as to the practicability of the scheme of the Colonization Society—I suppose you are in possession of the late information collected by Messrs Mills & Burgess on the Coast of Africa with a view to this object.—I am Sir Yours respectfully
          
             J. H. Cocke
          
         